           Case 1:17-cv-01323-DAD-JLT Document 66 Filed 10/30/20 Page 1 of 2


1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   JACQUELINE CARLINO, an individual on               Case No. 1:17-cv-01323-DAD-JLT
     behalf of herself and others similarly situated,
12                                                      ORDER CONSTRUING MOTION TO
                     Plaintiff,                         WITHDRAW AS A NOTICE OF
13                                                      DISASSOCIATION OF COUNSEL
              v.                                        (Doc. 64)
14
     CHG MEDICAL STAFFING, INC.; and DOES 1
15   to 10 inclusive,
16                   Defendants.
17

18            The defendant has been represented by five lawyers. (Doc. 64) Two of these lawyers,

19   Sarah Kroll-Rosenbaum and Sayaka Karitani, have left the firm, and the defendant has decided

20   to continue being represented by them and discontinue representation of the previous firm,
21   Constangy, Brooks, Smith & Prophete LLP, and the remaining lawyers, Kenneth D. Sulzer,

22   Anthony Sbardellati, and Steven B. Katzseek seek to be removed from the representation. Id.

23   Thus, the Court construes the motion to withdraw as a notice of disassociation and ORDERS:

24   ///

25   ///

26   ///

27   ///

28
        Case 1:17-cv-01323-DAD-JLT Document 66 Filed 10/30/20 Page 2 of 2



1           1.     Construed as a notice of disassociation of counsel, the Clerk of the Court is

2    DIRECTED to remove Constangy, Brooks, Smith & Prophete LLP, and Kenneth D. Sulzer,

3    Anthony Sbardellati, and Steven B. Katzseek from the docket. This firm and these lawyers have

4    no more connection to or responsibility in this case.

5
     IT IS SO ORDERED.
6

7       Dated:    October 30, 2020                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
